DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 9 is interpreted as containing all of the limitations of the assembly of claim 1.
Claim 9 (which includes the limitations of claim 1 due to the dependency) contains numerous recitations of “the sump”.  This is interpreted as referring to “a double wall PE sump” from the beginning of the claim.
Claim 1 recites “the penetration fitting” in two places.  This is interpreted as referring to “an electro-weldable penetration fitting” from the first line of the claim.
Claim 1 recites “a tubular passage”, after reciting “the passage” previously.  These are interpreted as two different passages.
Claim 9 recites “the opening” in two places.  This is interpreted as referring to “a circular opening” from claim 1.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As to heat transfer means in Claim 1:
The limitation uses the term “means”
The “means” has the function of transferring heat
The claim does not provide any further structure to define the means for heat transfer
Therefore, the limitation will be interpreted under 35 U.S.C. 112(f) as: “[0021] The heat transfer means 27 of the cylindrical sleeve 21 are preferably realized through a metal wire wound in a spiral on the surface of the cylindrical sleeve 21, in particular wound in a spiral about the cylindrical sleeve 21 and housed in special seats realized at the outer surface of the sleeve 21, or embedded near the same.
[0022] The electric wire ends in two electric contacts accessible from the outside, not shown, for the purpose of applying electricity.”, based on the published application (US20210025520A1).

Claim Objections
Claim 9 contains all of the limitations of Claim 1.  Any of the below objections based on the limitations of Claim 1 are a rejection of Claim 9.
Claim 1 recites “an electro-weldable penetration fitting” in two places.  The second recitation should be the electro-weldable penetration fitting since there are not two fittings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains all of the limitations of Claim 1.  Any of the below rejections based on the limitations of Claim 1 are a rejection of Claim 9.
Claim 1 recites “the passage”.  There is a lack of antecedent basis for this limitation.
Claim 1 recites “the outer surface”. There is a lack of antecedent basis for this limitation.
Claim 1 recites “the opposite end”. There is a lack of antecedent basis for this limitation.
Claim 9 recites “the sump wall” in two places.  It is unclear which sump wall is being referred to since there are two walls introduced previously.
Claim 9 recites “the side opposite”.  There is a lack of antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Genoni (US 20130270817 A1) in view of Bravo (US 20030047211 A1).
As to claim 9, Genoni teaches an installation method of an assembly comprising: a single wall PE sump and an electro-weldable penetration fitting (Figure 2a teaches a single wall (21), that can be an underground tank (¶0004 and ¶0031) and is interpreted as a sump.  The figure shows a fitting (10) that is connected to the wall.  ¶0031 teaches the wall is made from polyethylene.), wherein the sump is provided with a wall and wherein at least an electro-weldable penetration fitting is applied to the sump at at least a circular opening prepared for the passage through the wall by a conduit (Figure 2a teaches the fitting (10) is placed in a hole in the wall (21), and Figure 4 teaches the fitting is a cylindrical shape.  Based on this information, the hole in the wall is interpreted as circular.  Figure 1 teaches a conduit (30) that passes through the wall (21).), wherein the penetration fitting comprises a cylindrical sleeve internally defining a tubular passage and provided with a threaded portion on the outer surface of a first end (Figure 2a teaches the fitting has a sleeve (11) that has a threaded region (16) on one end (See also ¶0046).), with a cylindrical portion on the opposite end (Figure 2a teaches the sleeve (11) has a cylindrical portion on the end opposite the threaded portion (16).), and centrally with a stop shoulder (Figure 2a teaches a stop shoulder (13) that is roughly in the center of the sleeve (11).), as well as with a welding zone, having heat transfer means, provided between the threaded portion and the stop shoulder (Figure 2a-2b teaches a welding zone (18) where a heat transfer means (8), in the form of a electric wire spirally wound around the sleeve and connected in electric contacts (19a/b)(See ¶0056-0057).  This welding zone is located between the stop (13) and the threads (16).), and wherein the penetration fitting also comprises a locking ring (17, Figure 2b) at least provided with a smooth cylindrical portion configured to be coupled with the welding zone of the cylindrical sleeve provided with the heat transfer means (Figure 2b teaches a smooth portion (17b) of the locking ring (17) abuts the welding zone (8) of the sleeve (11).); the method including the following steps: positioning the sleeve within the opening of the wall of the sump with the stop shoulder abutting against a side of the sump wall (Figure 2a teaches the sleeve (11) is placed into the hole such that the stop (13) abuts the wall (21).  ¶0039 describes this interaction.), screwing the locking ring on the cylindrical sleeve on the side opposite the wall of the sump with respect to the stop shoulder (Figure 2a shows the locking ring (17) on the opposite side of the wall (21) from the sleeve stop (13).  ¶0046 describes the threaded relationship.), tightening the sump wall between the locking ring and the stop shoulder (¶0064 and 0065 teach the creation of a water tight seal between the sleeve, locking ring, and wall.), and electro-welding the cylindrical sleeve with the two walls of the sump at the welding zone, wherein the welding is carried out on facing cylindrical surfaces of the cylindrical sleeve and of the opening of the sump walls. (Figure 2b teaches the welding zone (8) and that there is two sections (18a, b) that undergo welding including the facing cylindrical surfaces (17b, 18b) and also the opening (18a) of the wall.)
Genoni does not explicitly disclose that the sump has two walls with an interspace therebetween.
However, Bravo teaches a sump has two walls with an interspace therebetween. (Figures 1-2 teach a sump (10) that has an inner (12) and outer (14) wall and can be made from HDPE (¶0095).)
One of ordinary skill would have been motivated to substitute the known double wall sump of Bravo in for the single wall tank of Genoni in order to add redundancy against the accidental release of the sump contents. (Bravo, ¶0083) Genoni refers to an underground tank, which an artisan would be motivated to prevent accidental releases of the contents into the surrounding soil and groundwater.  The application of the fitting of Genoni to a double walled structure is interpreted as arriving at a predictable result since the welding area (that can be however large or small an artisan needs based on the amount of wire used) is what creates the seal, instead of relying on a clamping force of the locking ring alone.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known double wall sump of Bravo in for the single wall tank of Genoni because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 10, Genoni in view of Bravo teaches the installation method according to claim 9, wherein welding at the welding zone also intervenes between the cylindrical sleeve and the smooth portion of the locking ring. (Genoni, Figure 2b teaches the welding region (8) interacts with the sleeve (11) at portion (18b) and the smooth portion of the locking ring (17) at portion (17b).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 5102005: Col. 1, Lines 25-35 teach that using a secondary wall on an underground tank is important (and mandated by some laws) to prevent leakage of the tank.  There is also a space between the two for leakage detection.
US20080150279A1: Figure 4(b) teaches a wall fitting for a sump wall (40) that has two walls and an opening therethrough.  The fitting has a sleeve portion (43, 44) that has a threaded potion and a lock ring (45).
US20070057504A1: Figure 10 teaches a double wall that has an opening for fitting (122) that has a sleeve (136) that has a threaded portion on the external surface (¶0156) and a stop member (flange, 137) that abuts the wall.  The figure also discloses a locking ring (140) that has internal threads (¶0163) that interact with the threads of the sleeve.  The inner surface a part of the fitting (131) has windings (146) that heat up and bind the fitting to the pipes.
US 6886388: Figure 10 teaches a multi part fitting (24') used with a double wall (50, 52) container.  The fitting consists of a sleeve (130A) that is inserted into a hole in the two walls (See Figure 11B-11D) and a locking ring (130B) is connected to the sleeve to join the two fitting pieces.  Figure 10 shows a part of the fitting (part 144) is connected to the sleeve (130A) using threads.
US20050062283A1: Figure 5 teaches a fitting (100) that has a sleeve (110) that has a threaded portion (120) and a stop member (122) that abuts the wall (322).  There is a locking ring (150) that has a threaded section that cooperates with the threads of the sleeve (110) to secure the joint.  ¶0018 teaches the nut is plastic (PE). ¶0014 teaches that the sleeve (110) is made from PVC.
US20190113165A1: Figures 1-2 teach a two part fitting (100) that is used with a double walled sump (303, 304; ¶0029) that includes: a pipe passing through the opening in the wall; a fitting (101) that includes a stop (115) and a threaded portion (135); a locking ring (109) that includes a threaded portion (133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726